            Case 1:21-mj-00031-RAL Document 11 Filed 03/31/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )      Docket No. 3:21-MJ-28
                                             )
                                             )
                v.                           )      ELECTRONICALLY FILED
                                             )
                                             )
JEREMY VOROUS,                               )      The Honorable Richard A. Lanzillo
                                             )
                Defendant.                   )

     MOTION TO CONTINUE PRELIMINARY EXAMINATION AND IDENTITY
                             HEARING

          AND NOW, to-wit, comes the Defendant, Jeremy Vorous (hereinafter “Mr. Vorous”), by

and through his attorney, Komron Jon Maknoon, Esq., and respectfully files the within Motion to

Continue Preliminary Examination and Identity Hearing and, in support thereof, avers as follows:

     1.         On March 26, 2021, a complaint was filed alleging that Mr. Vorous violated 18

U.S.C. §§ 1752(a)(1) and (2), 1512(c)(2) along with 40 U.S.C §§ 5104(e)(2)(D) and (G). (See Doc.

No. 1).

     2.         On that same day, undersigned counsel received a CJA appointment for the above-

captioned case (See Doc. No. 4).

     3.         Currently scheduled and due are:

             a. Preliminary Examination and Identity Hearing- April 1, 2021 at 2:00 p.m.

     4.         Additional time is needed for undersigned counsel to further discuss legal issues

with his client to determine if undersigned counsel will proceed or waive.

     5.         On March 31, 2021, undersigned counsel spoke with Assistant United States

Attorney Christian A. Trabold. via email who consented to the within Motion.
         Case 1:21-mj-00031-RAL Document 11 Filed 03/31/21 Page 2 of 2




       WHEREFORE, Mr. Vorous respectfully requests the within motion be granted and that the

Preliminary Examination and Identity Hearing in the matter be continued to fifteen (15) days or a

date deemed appropriate by this Honorable Court.

                                                           Respectfully submitted,



                                                           s/ Komron Jon Maknoon
                                                           Komron Jon Maknoon, Esquire
                                                           PA I.D. NO. 90466

                                                            309 Smithfield St., 4th floor
                                                            Pittsburgh, PA 15222
                                                           (412) 201-1802
                                                           (412) 774-8424 (fax)

                                                           Attorney for Defendant,
                                                           Jeremy Vorous
